Christian J.,
dissenting:
I find myself unable to concur in the opinion in this ease,.'and as our difference is due to the application of the law to the facts in the case, I think I should briefly set forth my reasons for this dissent.
.There is no difference between the negligence of the plaintiff and"defendant; negligence is denominated in law as contributory and concurring, or proximate and remote, according to their causal relation to the injury.
If Lavenstein was guilty of negligence in violating the law of the road, before such negligence could be actionable, for injury to the car of Maile (which was behind him), there must have been some direct casual connection between his conduct and the injury. If while Lavenstein was negligent the Stutz driver negligently drove into his rear fender and skidded into the Maile car, thereby injuring same, in law, the negligence of the truck driver was the independent, direct and proximate cause of the damage to Maile’s ear, and the previous negligence of Lavenstein neither the eon-*803tributary nor direct and proximate cause of the injury; therefore, he was in no sense liable for the damage done. Southern Railway Company v. Bailey, 110 Va. 845, 67 S. E. 365, 27 L. R. A. (N. S.) 379; Edwards v. Laurel Branch C. Co., 133 Va. 534, 114 S. E. 108.